Citation Nr: 0210761	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hearing loss of the right ear.  

(The issue of entitlement to service connection for hearing 
loss of the right ear will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for bilateral 
hearing loss had not been received.  

In November 2000, the Board held that the veteran perfected a 
timely appeal with respect to the April 1997 denial.  In 
addition, the Board remanded the veteran's new and material 
claim to the RO for completion of procedural matters.  
Thereafter, by a May 2002 rating action, the RO granted 
service connection for hearing loss of the left ear and 
assigned a noncompensable evaluation to this disability, 
effective from October 1996.  The veteran has not expressed 
disagreement with the rating, or effective date, assigned to 
this service-connected disability.  Consequently, the issue 
regarding the veteran's left ear hearing loss is not 
currently before the Board.  

Also in May 2002, the RO continued to deny service connection 
for hearing loss of the veteran's right ear.  In August 2002, 
the RO returned the veteran's case to the Board for final 
adjudication of this claim.  (As will be discussed in the 
following decision, the matter regarding service connection 
for hearing loss of the veteran's right ear was the subject 
of several prior final decisions.  As such, the issue 
concerning the veteran's right ear hearing loss in the 
current appeal is correctly characterized as listed on the 
title page of this decision.)  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for hearing loss of his 
right ear.  However, the Board has also determined that 
additional development on the de novo issue of entitlement to 
service connection for hearing loss of the right ear is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this claim.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim.  


FINDINGS OF FACT

1.  In March 1994, the RO continued prior denials of the 
issue of entitlement to service connection for hearing loss 
of the right ear.  Although notified of the denial, the 
veteran did not initiate an appeal this decision.  

2.  Evidence received since the March 1994 rating action 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for hearing loss of the right ear.  


CONCLUSIONS OF LAW

1.  The March 1994 rating action, which continued prior 
denials of service connection for hearing loss of the right 
ear, is final.  38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), 20.1103 (1993).  

2.  The evidence received since the RO's March 1994 rating 
action is new and material, and the claim for service 
connection for hearing loss of the right ear is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussion in the November 1998 
statement of the case informed the veteran of the type of 
evidence necessary to support his claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  

In this regard, the Board notes that, in a statement received 
at the RO in March 1999, the veteran requested a personal 
hearing before a Member of the Board in Washington, D.C.  In 
the November 2000 remand, the Board asked the RO to contact 
the veteran and request that he clarify the type of hearing 
that he preferred and to schedule any such requested hearing.  
Thereafter, in an April 2001 letter, the RO asked the veteran 
to specify the exact type of hearing that he desired.  The RO 
also mailed a copy of this letter to the veteran's attorney.  
A complete and thorough review of the claims folder indicates 
that the veteran failed to respond to the RO's request.  
Further, although the veteran's attorney submitted a letter 
to the RO in July 2001, this document did not address the 
subject of a personal hearing.  As such, the Board finds that 
VA has met the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Initially, by an August 1956 rating action, the RO denied 
service connection for deafness of the right ear.  Service 
medical records were negative for complaints of, treatment 
for, or findings of a hearing loss disability in the 
veteran's right ear.  The separation examination, which was 
conducted in September 1953, showed that the veteran had 
normal hearing in his right ear.  

According to a private medical statement dated in February 
1956, the veteran had been hospitalized for approximately one 
week in September 1955 for acute labyrinthine vertigo.  His 
symptoms included vertigo, tinnitus, deafness, nausea, and 
vomiting.  Following discharge from this private 
hospitalization, he received outpatient treatment at a 
private clinic on several occasions between October and 
November 1955.  The last report of outpatient treatment, 
which was dated in November 1955, indicated that the 
veteran's symptoms had remained unchanged.  He was having 
occasional slight headaches, very slight buzzing in his ears, 
no dizziness, and no nystagmus.  The examining physician 
noted the presence of a hypo-active labyrinth on the 
veteran's right side and expressed his opinion that the 
veteran "may or may not get a return of hearing in . . . 
[his] right ear."  

At a VA examination conducted in April 1956, the veteran 
complained of loss of hearing in his right ear.  The 
examiner, an eyes, ears, nose, and throat specialist, noted 
that audiometric studies showed "no response whatsoever" in 
the veteran's right ear.  In pertinent part, the examiner 
diagnosed complete loss of hearing in the right ear.  

Based on these service, and post-service, medical records, 
the RO, by the August 1956 rating action, acknowledged that 
the veteran had deafness in his right ear but determined that 
the medical evidence of record did not associate this 
disability with his active military duty.  In fact, the RO 
determined, based on the evidence of record, that the 
veteran's right ear deafness was associated with his 
post-service episode of acute labyrinthitis in September 
1955.  Therefore, the RO denied the veteran's claim of 
entitlement to service connection for deafness of the right 
ear.  In September 1956, the RO notified the veteran of this 
decision.  

According to the additional evidence received since the 
initial denial of this claim by the RO in August 1956, the 
veteran asserted that he did not have problems with his right 
ear hearing until service and that the noise to which he was 
exposed during combat caused him to develop hearing loss of 
his right ear.  In an August 1962 lay statement, a fellow 
serviceman attested to the combat conditions of the veteran's 
service.  

Additional medical records received after the RO's initial 
denial in August 1956 include private and VA reports dated 
from November 1956 to September 1962.  These records 
confirmed that the veteran had partial deafness, perceptive 
type, in his right ear.  Also, in a November 1961 statement, 
a private physician explained that he had treated the veteran 
since June 1959 for intermittent exacerbations of chronic 
left otitis media and that the veteran had reported having 
ear trouble since his Korean War service and having been 
exposed to the noise of artillery fire for 18 months during 
that time.  This physician also stated that a November 1961 
audiogram demonstrated a severe mixed hearing loss in the 
veteran's right ear.  The physician then expressed his 
opinion that the veteran's in-service noise trauma was "a 
contributing factor to his impaired hearing."  

Based on this additional evidence, the Board, in May 1963, 
denied service connection for defective hearing of the right 
ear.  The Board determined that the veteran's right ear 
hearing problems were first shown on medical records in 1955.  
Thus, the Board concluded that the evidence of record did not 
demonstrate that the veteran's right ear defective hearing 
was associated with his active military duty.  

Thereafter, in April 1987, the veteran filed a petition to 
reopen his previously denied claim for service connection for 
right ear hearing loss.  At that time, he continued to assert 
that this disability was caused by the noise to which he was 
exposed during his active military duty.  He also submitted 
copies of medical records which were considered by the Board 
at the time of its May 1963 decision.  Additionally, the 
veteran submitted a copy of a November 1956 statement from a 
private physician who noted that he had treated the veteran 
since 1956 for various conditions including unilateral 
partial nerve deafness.  The veteran had reported having a 
history "dating back to 1950."  

By a July 1987 rating action, the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for right ear hearing loss had 
not been received.  In the following month, the RO notified 
the veteran of this decision.  

Evidence subsequently received reflected the veteran's 
continued assertions that his right ear hearing loss was the 
result of the noise to which he was exposed during his Korean 
War service.  Duplicate medical records previously considered 
by the RO and the Board were also submitted.  Additionally, 
VA and private medical records demonstrating continued right 
ear hearing problems were received.  In a July 1987 
statement, a private physician noted that he had treated the 
veteran in that month for hearing loss and that the veteran 
reported having a history of such problems "dating back 
approximately thirty years."  

In March 1994, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim for service connection for hearing 
loss.  Also in March 1994, the RO notified the veteran of 
this decision.  

Subsequently, in October 1996, the veteran filed his current 
petition to reopen his previously denied claim for service 
connection for right ear hearing loss.  During the current 
appeal, the veteran has continued to contend that he incurred 
this disability as a result of the noise to which he was 
exposed during his combat service in Korea.  

In support of these continued assertions, the veteran 
submitted a copy of a March 1995 statement.  In this 
document, a private physician noted that the veteran had come 
"because he . . . [was] trying to get a disability for his 
hearing loss dating back to his service in the . . . 
[m]ilitary between June 1950 and September 1953."  The 
veteran also reported that his basic training included M1 
firing on the line and that he took airborne training for 
approximately six months, during which time he worked around 
flight line and propeller engines and in airplanes (for 
jumps).  Although the veteran stated that he did not believe 
that these areas of work had an effect on his hearing, the 
examining physician expressed his opinion that riding in 
propeller-driven airplanes could cause hearing problems in 
his ears.  Additionally, the veteran informed the physician 
that his service in Korea involved an assignment to the water 
purification group, which was close to the front line troops 
and artillery weapons.  The veteran stated that he did not 
have ear plugs during this assignment.  

A physical examination of the veteran's right ear 
demonstrated a slight tympanosclerosis with a healed 
anterior-superior quadrant perforation which the examiner 
felt "probably . . . date[d] . . . back to early childhood" 
and no response to tuning forks.  An audiogram revealed 
profound total hearing loss in the veteran's right ear.  

The physician concluded that the veteran was definitely 
exposed to noise during his airborne training (which involved 
being around flight line propeller-driven airplanes) as well 
as his assignment with the water purification team in Korea 
(which involved being around artillery gunfire).  In 
addition, the physician expressed his opinion that the 
veteran's noise exposure to artillery gunfire damaged his 
hearing and that the veteran "deserves a disability for his 
. . . [m]ilitary service in Korea."  In support of this 
opinion, the physician cited the 1961 medical conclusion of 
another doctor who had determined that the veteran's hearing 
loss was related to the noise from the gunfire that he was 
exposed to in Korea.  

In an April 1995 addendum to this report, the examining 
physician noted that the veteran had returned with the 
results of an audiogram completed by an audiologist.  The 
physician explained that this more comprehensive study showed 
that the veteran had literally total hearing loss in his 
right ear.  

Included with this physician's March 1995 report are records 
of subsequent treatment sessions.  These additional records 
are dated from April 1997 to April 1999 and include continued 
diagnoses of profound sensorineural hearing loss.  

Thereafter, in August 2001, the veteran underwent an 
otolaryngology examination for compensation and pension 
purposes.  In the report of this evaluation, the examiner 
noted that the veteran was in service from 1950 to 1955 and 
that he had reported having been exposed to loud noise during 
basic training and to loud artillery fire from 1952 to 1953 
when he served in Korea.  The examiner also noted that he had 
previously examined the veteran in July 1987, at which time 
the veteran was found to have profound hearing loss in his 
right ear.  

According to the results of a pure-tone audiogram, the 
veteran had no response at any of the frequencies.  He also 
had a zero percent speech discrimination score.  

In pertinent part, the examiner diagnosed profound 
sensorineural hearing loss of the right ear.  Further, the 
examiner concluded that the veteran has profound 
sensorineural hearing loss in his right ear as a result of 
the labyrinthitis which occurred in 1955 or 1956.  
Additionally, this examiner stated that "[o]ne can only 
attribute his hearing loss to be as least as likely as not to 
be service-connected since he has had numerous other problems 
since that time, which could have caused sensorineural 
hearing loss, including his diabetes, periarteritis nodosa, 
and . . . various other illnesses."  

Analysis

As previously noted in this decision, the RO, by the August 
1956 rating action, acknowledged the veteran's right ear 
deafness but determined that the medical evidence of record 
did not associate this disability with his active military 
duty.  In fact, the RO determined, based on the evidence of 
record, that the veteran's right ear deafness was associated 
with his post-service episode of acute labyrinthitis in 
September 1955.  Thus, the RO denied the veteran's claim of 
entitlement to service connection for deafness of the right 
ear.  Although the RO notified the veteran of this decision 
in September 1956, the veteran failed to initiate an appeal 
of the denial.  Consequently, the RO's August 1956 denial of 
service connection for hearing loss of the right ear became 
final.  See, Veterans Regulations No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957.  

Based on additional evidence subsequently received, the 
Board, in May 1963, denied service connection for defective 
hearing of the right ear.  After determining that the 
veteran's right ear hearing problems were first shown on 
medical records in 1955, the Board concluded that the 
evidence of record did not demonstrate that the veteran's 
right ear defective hearing was associated with his active 
military duty.  The Board's decision is final.  See, 
38 U.S.C. § 4004(b).  

Thereafter, following receipt of additional medical records 
reflecting post-service hearing loss treatment, the RO, by a 
July 1987 rating action, determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for right ear hearing loss had not been 
received.  Although notified of this decision in August 1987, 
the veteran failed to initiate an appeal of the denial.  
Consequently, the RO's July 1987 denial of the veteran's 
petition to reopen his previously denied claim for service 
connection for hearing loss of the right ear became final.  
38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 19.117, 
19.129(a), 19.192 (1987).  

Following receipt of additional medical records reflecting 
post-service hearing loss treatment, the RO, in March 1994, 
determined that new and material evidence had not been 
received sufficient to reopen the previously denied claim for 
service connection for hearing loss.  Although notified of 
this decision in March 1994, the veteran failed to initiate 
an appeal of the denial.  Consequently, the RO's March 1994 
denial of the veteran's petition to reopen his previously 
denied claim for service connection for hearing loss of the 
right ear became final.  38 U.S.C.A. § 7105(a), (d)(3) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a), 20.1103 (1993).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's March 1994 denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for right ear hearing loss includes his 
continued assertion that he has incurred such a disability as 
a result of the noise to which he was exposed during his 
active military duty in Korea.  In support of this 
contention, the veteran submitted records of recent treatment 
for, and examination of, his ears.  

In particular, a March 1995 report includes a private 
physician's determination that the veteran was definitely 
exposed to noise during his airborne training (which involved 
being around flight line propeller-driven airplanes) and 
during his assignment with the water purification team in 
Korea (which involved being around artillery gunfire).  
Additionally, after noting that the veteran had profound 
total hearing loss in his right ear, the physician expressed 
his opinion that the veteran's noise exposure to artillery 
gunfire damaged his hearing and that the veteran "deserves a 
disability for his . . . [m]ilitary service in Korea."  

As this private physician has provided a diagnosis of 
profound total right ear hearing loss and has associated this 
disability with the veteran's active military service, the 
Board finds that the doctor's March 1995 statement is clearly 
probative of the central issue in the veteran's right ear 
hearing loss claim.  Specifically, this private medical 
statement bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for right ear hearing loss.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
hearing loss of the right ear in March 1994 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for right ear hearing loss.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for right ear hearing loss has been 
received, the Board has also determined that additional 
development on the de novo claim for service connection for 
right ear hearing loss is necessary.  As such, the Board is 
undertaking evidentiary development with regard to this de 
novo claim.  When this additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hearing loss 
of his right ear is reopened.  To this extent, the appeal is 
granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

